 In the Matter of TRUMBULL ASPHALT COMPANY OF DELAWARE, EM-PLOYERandUNITED CHEMICAL WORKERS, CIO, PETITIONERCase No. 15M-R-28.Decided',April 25, 1,947Mr. L. F.Bramble,of Chicago,Ill., andMr. W. P.Beard,of Mem-phis, Tenn., for the Employer.Messrs.W. A.CopelandandJ.D. Harris,of Memphis, Tenn., forthe Petitioner.Mr. Martin Sacks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Memphis,Tennessee, on March 14, 1947, before Gerald A. Brown, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes. the following :FINDINGS Or FACTI.THE BUSINESS OF THE EMPLOYERTrumbull Asphalt Company of Delaware is a Delaware corporationwith its main office at Chicago, Illinois.At its Memphis, Tennessee,plant, the,only one involved in this proceeding, the Employer is en-gaged in the manufacture'of paving and roofing asphalt.,* During thelast fiscal year the Employer purchased for use at, this plant rawmaterials valued at approximately $392,000, of which about $152,000represented shipments from States other than the State of Tennessee.During the same period, sales of the Employer's products amounted -to$565,000 in value, of which about $28,900 represented shipments tocustomers outside the State of Tennessee and $19,000 represented salesto the Tennessee Valley, Authority. ., , ,. ,U,pon;,these facts, we find, contrary to t,.le`-position of.-the Employerthat it is engaged, at, its Memphis,, Tennessee, plant, in commercewithin the meaning of the National Labor Relations Act.73 N. L. R. B., No. 112..581 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.-III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the -Employer until thePetitioner has-been certified by the Board in an appropriate unit.We find that a question affecting commerce, has arisen concerning,the representation of employees of the Employer, within the-meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Petitioner seeks a unit of all employees, including stillmen,stillman's helpers, and laborers at the Employer's plant, except foroffice clerical personnel and supervisory employees.The Employeris in general agreement, except that it urges the exclusion of stillmenon the' ground that -they a,re= superv-isoiy employees.There` is nohistory ofcollective bargaining at this plant.-r- -The -Employer. is engaged in the processing of paving and roofiiigasphalt at its Memphis, Tennessee, plant.The plant consists of asingle office and laboratory building and three stills which are locatednearby.The normal employee complement consists of a -superin-tendent, assistant superintendent, yard foreman, stenographer, threestillmen, three Stillman's helpers, and eight laborers.The stills aretended, in three 8-hour shifts, -by ,a Stillman and a stillman's helper.During the 4 p. in. to midnight, and the midnight to 8 a. m. shifts, theStillman and his helper are the only'employees-in the plant:` Thesti]lman-i's charged-with-the responsibility of -operating 1the- stills and-testing the product on an assigned production schedule, which, how-ever,may be altered under certain' circumstances at his' discretion.The stillman's helper;, generally picked from among -the plant'slaborers, assists the Stillman by mechanically handling the pumps and.lines= wliich ar6-used in the pumping of material' from tankcars into,the stills, and from the stills to the storage tanks of the Employer'scustomers.:'The record discloses that laborers undergo apprentice trainingunder-the day'stillman to-become; stillman's helpers- on the 2 nightAlthough itappears that the day. Stillman has the customary instructor's functionof passing on the qualifications of 'his, apprentices, he has no super-visory authority over his helpers because of the presence in the plant 'TRUMBULL ASPHALT COMPANY OF DELAWARE583of the superintendent, assistant superintendent, and yard foreman,in whorri'it is admitted, the supervisory authority over the plant's 11employees ultimately vests.All stilimen are hourly paid, are sub-ject to the same vacation policy, and are subject to the same control by,the Employer's superintendent and assistant superintendent as theother employees.The 2 night stillmen have, in the past,' dischargedtheir helpers, but all such discharges were apparently made subjectto the approval of the superintendent. ' Ina number of instances- thesedischarges have been approved, and, in other, the Employer has,instead, assigned the helper to another shift.We are of the opinionfrom all the foregoing that the relationship between the stillman andhis helper is that of the master craftsman to his apprentice, ratherthan that of superior to' subordlnate.1We note also that to grant theEmployer's request would result in the addition of 3 employees to theadmittedly supervisory employees making a total of 6 supervisorsfor 11 employees.Under all the circumstances, including the substantial communityof interest between the stillman,and.other employees, we, shall includethe stillmen in the unit hereinafter found appropriate.We find that all employees at the Employer's Memphis, Tennessee,'plant,, including stillmen but excluding office clerical employees, theyard foremen, assistant superintendent, superintendent, and all andany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Trumbull Asphalt Companyof Delaware, Memphis, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,,,including.emplo,,yees-who did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in the'SeeMatterofVolney Felt Mills, Inc,71 N. L R. B. 951. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDarmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Chemical Workers, CIO, for the purposesof collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.